Citation Nr: 1720221	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right hip arthritis (right hip disability). 

2.  Entitlement to an initial disability rating in excess of 10 percent for left hip arthritis (left hip disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1982 to August 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for right and left hip arthritis, initially assigning a 10 percent disability rating for each hip effective September 1, 2008.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  The hearing transcript has been associated with the claims file.  

In August 2014, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the August 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  



FINDINGS OF FACT

1. For the entire initial rating period from September 1, 2008, the right and left hip disabilities have manifested limitation of right and left hip extension to 5 degrees, and noncompensable limitation of flexion with complaints of pain, painful movement, weakness, and fatigability of both hips. 

2. For the entire initial rating periods from September 1, 2008, the right and left hip disabilities have not been productive of ankylosis, fracture, malunion, or nonunion of the joint or flail hip joint, and have not manifested limitation of right or left hip flexion to 45 degrees, limitation of right or left hip rotation such that the Veteran cannot toe-out more than 15 degrees, limitation of right or left hip adduction such that he cannot cross his legs, or limitation of right or left hip abduction with motion lost beyond 10 degrees.


CONCLUSIONS OF LAW

1. For the entire initial rating period from September 1, 2008, the criteria for an initial disability rating in excess of 10 percent for right hip arthritis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5250-5255 (2016).

2. For the entire initial rating period from September 1, 2008, the criteria for an initial disability rating in excess of 10 percent for left hip arthritis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5250-5255 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  

In January 2009, July 2012, and September 2014, VA provided VA medical examinations to help determine the severity of the right and left hip disabilities.  The Board finds that, taken together, the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the right and left hip disabilities supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  
The Board has also considered whether staged rating is warranted with respect to the right or left hip disabilities, and finds that the severity of the Veteran's right and left hip disabilities on appeal have not changed during the course of the appeal, so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right and Left Hip Disability Rating Analysis

Change of Diagnostic Code 

Disorders of the hips are rated under Diagnostic Codes (DC) 5250 through DC 5255 of 38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under DC 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Under DC 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 
20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  Under DC 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of adduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  DC 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a. 

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2016).  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

The Veteran is in receipt of a 10 percent rating for each hip for the entire initial rating period from September 1, 2008.  The 10 percent rating was assigned based on the criteria of DC 5003, notwithstanding the gratuitous addition of DC 5252 when assigning Diagnostic Codes.  The 10 percent rating for each hip was also assigned based on x-ray evidence of right and left hip arthritis, as well as painful and limited noncompensable motion, including additional functional impairment to a noncompensable degree after repetitive use due to pain.  See April 2009 rating decision.  Therefore, the right and left hip disabilities were in fact rated based on painful noncompensable limitation of right and left hip motion, to include as due to flare-ups and other orthopedic factors.  The RO did not find that the DC 5252 criteria were met, so should not have used a hyphenated Diagnostic Code, but should have used DC 5003.  See 38 C.F.R. § 4.71a (hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned; the additional code is shown after the hyphen).
  
The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case" and the Board can choose the Diagnostic Code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

The Board finds that DC 5251 is the most appropriate code to rate the right and left hip disabilities based on symptoms, impairments, and clinical findings. 38 C.F.R. §§ 4.20, 4.71a.  In this case, the evidence more nearly approximates limitation of extension to 5 degrees, so warrants a 10 percent disability rating under DC 5251 for the entire initial rating period from September 1, 2008.  While the July 2012 VA examination report shows normal right and left hip extension, the January 2009 VA examiner noted limitation of right and left hip extension to 0 degrees but noted that pain and fatigability could significantly limit functional ability during flare-ups or when the hips are used repeatedly over a period of time resulting in additional 10-20 degrees of limitation of motion during these flare-ups or at times of excessive use.  Moreover, the September 2014 VA examiner recorded right and left hip extension to 15 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  This evidence more nearly approximates right and left hip extension to 5 degrees, which is consistent with a 10 percent rating for each hip under DC 5251.  Accordingly, the 10 percent rating assigned for each hip under 
DC 5003 must be discontinued in favor of the 10 percent rating under a limitation of motion (extension) code, which is DC 5251. See 38 C.F.R. § 4.71a, DC 5003 (provides that degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved unless the limitation of motion is noncompensable). 


Higher Initial Rating for Right and Left Hip Disabilities

The Veteran generally contends that the service-connected right and left hip arthritis is worse than the current 10 percent rating for each hip and asserts that a higher rating is warranted for each of the these two disabilities.  At the January 2009 VA examination, the Veteran reported worsening right and left hip pain, which was exacerbated by prolonged sitting, prolonged standing, or getting up and down.  During the June 2010 DRO hearing, the Veteran reported bilateral hip pain with flare-ups, which affect his activities of daily living, including employment because his job involves sitting in a cubicle for long periods of time.  At the July 2012 VA examination, the Veteran reported bilateral hip pain which worsened with prolonged sitting and lying on his side at night.  During the May 2014 Board hearing, the Veteran reported that bilateral hip pain impacts the ability to bend, squat, kneel, climb stairs, and get in and out of a vehicle.  The Veteran also advanced that he has a short stride (takes short steps) due to bilateral hip pain.

Initially, the Board finds that the weight of the lay and medical evidence of record demonstrates that, for the entire initial rating period from September 1, 2008, the Veteran did not have ankylosis of the right or left hip, malunion or nonunion of the right or left femur, or flail hip joint or leg discrepancy.  The July 2012 and September 2014 VA examiners noted that the Veteran does not have ankylosis of the right or left hip, malunion or nonunion of the right or left femur, or flail hip joint or leg discrepancy.  Therefore, DCs 5250, 5254, and 5255 cannot form the basis for a higher rating for either hip for any part of the initial rating period on appeal. 

Moreover, as the maximum rating under DC 5251 is 10 percent, DC 5251 cannot form the basis for a higher initial rating for the right or left hip for entire initial rating period from September 1, 2008 based on limitation of thigh extension at the hip.  

As the Veteran was in receipt of a 10 percent rating under DC 5251 for each hip for the entire initial rating period from September 1, 2008, the Board will analyze both whether the criteria for a separate rating under DC 5252 or DC 5253 is warranted.  The analysis as to whether there is limitation of motion (flexion under DC 5252, or other limitation of motion under DC 5253) is also necessary to determine whether the Veteran has separate compensable limitation of motion that does not involve overlapping pain or symptoms under the limitation of motion Diagnostic Codes (DCs 5252 and 5253) to warrant separate 10 percent ratings.  See VAOPGCPREC 
23-97, 9-98 (analogous to knee ratings for 10 percent based on limitation of motion). 

After a review of the clinical and lay evidence, the Board finds that, for the entire initial rating period from September 1, 2008, a separate compensable rating for a higher (10 percent or higher) under DC 5252 for either the right or left hip is not warranted.  At no point during the above-referenced period did the Veteran have compensable limitation of flexion of the right or left hip.  For a higher rating under DC 5252, the evidence must indicate limitation of left hip flexion to 45 degrees.  The most limitation of flexion noted in the record is 60 degrees for the right hip and 
80 degrees for the left hip, to include as limited due to pain and other orthopedic factors and after repetitive use testing.  The January 2009 VA examination report shows right and left hip flexion to 110 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  The January 2009 VA examiner noted that pain and fatigability could significantly limit functional ability during flare-ups or when the hips are used repeatedly over a period of time resulting in additional 10 to 20 degrees of limitation of motion during these flare-ups or at times of excessive use, which is consistent with a right and left hip flexion to 90 degrees (at worst).  The July 2010 VA examination report shows right and left hip flexion to 105 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  The September 2014 VA examination report shows right hip flexion to 60 degrees and left hip flexion to 80 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  

After a full review of the clinical and lay evidence, the Board finds that for the entire initial rating period from September 1, 2008, a separate compensable rating or a higher (10 percent or higher) rating under DC 5253 for the right or left hip is not warranted.  At no point during the initial rating period did the evidence show right or left hip limitation of rotation such that the Veteran cannot toe-out more than 15 degrees, limitation of right or left hip adduction such that the Veteran cannot cross his legs, or right or left hip limitation of abduction such that motion is lost beyond 10 degrees, as required for a 10 percent rating under DC 5253.  The January 2009 VA examination report shows right and left hip adduction to 25 degrees, abduction to 30 degrees, external rotation to 40 degrees, and internal rotation to 
40 degrees.  The July 2012 and September 2014 VA examiners did not note that the Veteran cannot toe-out more than 15 degrees, that he cannot cross his legs, or that he has right or left hip limitation of abduction such that motion is lost beyond 
10 degrees as a result of the right or left hip disabilities. 

An October 2010 private treatment record shows that the Veteran reported bilateral hip pain.  Upon examination in October 2009, the private examiner recorded right hip flexion to 95 degrees, extension to 5 degrees, abduction to 25 degrees, adduction to 30 degrees, internal rotation to 25 degrees, and external rotation to 42 degrees, as well as left hip flexion to 90 degrees, extension to 0 degrees, abduction to 30 degrees, adduction to 30 degrees, internal rotation to 25 degrees, and external rotation to 38 degrees.  A May 2010 private treatment record shows that the Veteran reported bilateral hip pain.  Upon examination in May 2010, the private examiner assessed good hip flexion, extension, and internal and external rotation, but the private examiner did not record right or left hip range of motion measurements.  This evidence cannot form the basis for a higher or separate rating under DCs 5252 or 5253.

To the extent that the Veteran's reports of short stride constitute an assertion of abnormal gait as a result of the service-connected right and left hip disabilities, the record reflects that the Veteran's gait has been assessed as normal on numerous occasions.  See, e.g., May 2010, February 2013, and April 2013 private treatment records.  

The Board has also considered the Veteran's complaints, as well as clinical findings of right and left hip pain, pain on movement, less movement than normal, fatigability, weakness, disturbance of locomotion, and intermittent flare ups that cause the functional impairment as discussed above; however, the record indicates that the Veteran's symptoms, to the extent that they limit right and left hip range of motion, are contemplated by the 10 percent rating assigned for each hip, to include as due to pain and orthopedic factors and after repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  Moreover, the record does not show that the Veteran's limited motion was to such an extent that a higher initial rating than 10 percent would be warranted under any limitation of motion Diagnostic Code.  As the criteria for a 10 percent rating under limitation of motion Diagnostic Codes (other than extension) have not been met for any period (under DCs 5252 or 5253), it logically and factually follows that separate compensable limitations of motion are not warranted for separate compensable ratings based on limitation of motion under DCs 5252 or 5253.  See VAPGCPREC 23-97, 9-98 (by analogy).  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right and left hip disabilities more closely approximate initial rating in excess of 10 percent for each hip, or other separate ratings, at any point during the initial rating periods from September 1, 2008.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-07.
 
Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right and left hip disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right and left hip disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria contemplate the Veteran's left hip disability and the symptoms associated with such disability including limitation of motion, due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors that result in reduced mobility, inability to run or jog, and pain with walking.  See also Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 
27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

To extent that feelings of weakness and giving way are due to pain or other orthopedic factors, such limitation has been considered in the schedular rating assigned for the left hip.  Finally, to the extent that pain, lack of endurance, disturbance of locomotion, or another orthopedic factor has caused the Veteran's reduced mobility, to include prolonged walking, running, or jogging, these symptoms and impairment are part of the schedular rating criteria that are applied in rating hip disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca; Mitchell.  Therefore, the Board finds that the record does not reflect that the right and left hip disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for right and left hip arthritis, right and left knee patellofemoral syndrome, tinnitus, chronic sinusitis, allergic rhinitis, hemorrhoids, residuals of nevi excision from the left neck, and tinea cruris of the groin area. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected right and left hip disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected right and left hip disabilities.  The record shows that the Veteran is currently working full time.  See, e.g., September 2014 VA examination report.  Therefore, the Board finds that TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

A higher initial disability rating in excess of 10 percent for right hip arthritis, for the entire initial rating period from September 1, 2008, is denied.

A higher initial disability rating in excess of 10 percent for left hip arthritis, for the entire initial rating period from September 1, 2008, is denied.





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


